IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-41229
                           Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

QUINCY J. COOK,

                                            Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:98-CR-7-ALL
                        - - - - - - - - - -

                             May 28, 1999

Before EMILIO M. GARZA, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Quincy J. Cook appeals his conviction for being a felon in

possession of a firearm.    Cook argues only that the evidence was

insufficient to prove that the firearm, which had not been

recovered, had traveled in interstate commerce.

     We have reviewed the record and the briefs of the parties

and hold that the evidence was sufficient for a reasonable jury

to find that the firearm had traveled in interstate commerce.

United States v. Gresham, 118 F.3d 258, 265 (5th Cir. 1997),


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-41229
                               -2-

cert. denied, 118 S. Ct. 702 (1998);   United States v. Pierson,

139 F.3d 501, 503 (5th Cir.), cert. denied, 119 S. Ct. 220

(1998).

     AFFIRMED.